 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 22 
In the House of Representatives, U. S.,

January 6, 2011
 
RESOLUTION 
Reducing the amount authorized for salaries and expenses of Member, committee, and leadership offices in 2011 and 2012. 
 
 
1.Reduction in Members’ representational allowance 
(a)Allowances adopted in 2011 and 2012The amount of any Members’ Representational Allowance established in accordance with section 101 of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 57b) for 2011 or 2012 may not exceed 95 percent of the amount of the Allowance so established for 2010. 
(b)Interim reduction pending adoption of new AllowanceUntil a Members’ Representational Allowance is established in accordance with section 101 of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 57b) for 2011, the amount of such Allowance, as in effect on the date of the adoption of this resolution, is reduced by 5 percent.  
2.Reduction in amount authorized for salaries and expenses of house leadership offices in 2011 and 2012 
(a)ReductionThe head of any House leadership office may not authorize the disbursement of any amounts appropriated for salaries and expenses of such office during calendar year 2011 or fiscal year 2012 at a rate exceeding 95 percent of the rate provided for such salaries and expenses for fiscal year 2010.  
(b)DefinitionIn this section, a House leadership office is any office whose salaries and expenses were appropriated for fiscal year 2010 under the heading House leadership offices in the Legislative Branch Appropriations Act, 2010.  
3.Reduction in amount authorized for expenses of committees in 2011 and 2012 
(a)Primary expense resolutionsThe aggregate amount authorized for expenses of committees of the House of Representatives for 2011 and 2012 under primary expense resolutions adopted by the House under clause 6 of rule X of the Rules of the House of Representatives may not exceed 95 percent of the aggregate amount provided for expenses of committees under such resolutions for 2009 and 2010. 
(b)Interim funding pending adoption of primary expense resolutionsNotwithstanding paragraph (c) of clause 7 of rule X of the Rules of the House of Representatives, each committee described in paragraph (a) of such clause shall be entitled for each month during the period specified in paragraph (a) of such clause to 95 percent of the amount otherwise determined under paragraph (c) of such clause. 
4.Reduction in amount authorized for salaries and expenses of committee on appropriations in 2011 and 2012The chair of the Committee on Appropriations may not authorize the disbursement of any amounts appropriated for salaries and expenses of the Committee during fiscal year 2011 or fiscal year 2012 at a rate exceeding 91 percent of the rate provided for such salaries and expenses for fiscal year 2010.  
 
Lorraine C. Miller,Clerk.
